IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MARGARET BARNES, *
Plaintiff ™
v. * CIVIL NO. JKB-18-3377

COSTCO WHOLESALE CORPORATION *

Defendant *

* * * * * * * * * * * *

ORDER
For the reasons stated in the foregoing memorandum, it is ORDERED:
1. Defendant’s motion for summary judgment (ECF No. 32), is GRANTED;
2. Plaintiff's motion for leave to file a surreply is (ECF No. 35), is DENIED;
3. The Court enters JUDGMENT for Defendant; and

4. The Clerk is DIRECTED to CLOSE THE CASE.

DATED this 4 day of October, 2019.

BY THE COURT:

LZ dawn. OK Cdr

James K. Bredar
United States District Judge

 

 
